Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


City of Houston, Appellant                             Appeal from the 133rd District Court of
                                                       Harris County, Texas (Tr. Ct. No. 2019-
No. 06-21-00036-CV          v.                         74011). Memorandum Opinion delivered
                                                       by Chief Justice Morriss, Justice Burgess
Jennifer Crook, Appellee                               and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s order and remand for further proceedings
consistent with this opinion.
       We further order that the appellee, Jennifer Crook, pay all costs of this appeal.
                                                       RENDERED OCTOBER 15, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk